Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 2, 2007, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board denying claimant’s application for unemployment insurance benefits because he lost his employment as a result of disqualifying misconduct. The record establishes that claimant was absent from work from December 12, 2005 until December 28, 2005. Although the employer *866required its employees to report their absences on a daily basis, claimant admitted that he called only every few days. Inasmuch as a claimant’s failure to abide by an employer’s call-in policy can constitute disqualifying misconduct (see Matter of Montgomery [Commissioner of Labor], 32 AD3d 1068, 1069 [2006]; Matter of Serafín [Commissioner of Labor], 23 AD3d 980, 980 [2005]; Matter of Sundin [Commissioner of Labor], 20 AD3d 831, 832 [2005]), we find no reason to disturb the Board’s decision.
Mercure, J.E, Spain, Kane, Malone Jr. and Kavanagh, JJ., concur. Ordered that the decision is affirmed, without costs.